 



AMENDMENT

 

TO

 

RESEARCH AGREEMENT

 

THIS AMENDMENT TO THE RESEARCH AGREEMENT (this “Amendment”), dated as of June
11, 2012, is by and among the University of Waterloo (“Waterloo”), located in
the town of Waterloo and the Province of Ontario, N2L 3G1, of the country of
Canada, Dr. John E. Thompson (“Thompson”), of the University of Waterloo, and
Senesco, Inc. (“Senesco”), a New Jersey corporation located at 721 Route
202/206, Suite 130, Bridgewater, New Jersey 08807, U.S.A.

 

WHEREAS, Waterloo, Thompson and Senesco entered into the Research Agreement
effective as of September 1, 1998, as such has been amended from time to time
(the “Agreement”); and

 

WHEREAS, Waterloo, Thompson and Senesco wish to revise the Agreement to clarify
the scope of services provided by Waterloo and Thompson to Senesco thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good, valuable and sufficient consideration, the parties hereto agree as
follows:

 

1.           Definitions. Capitalized terms used but not otherwise defined or
amended in this Amendment shall have the meanings ascribed thereto in the
Agreement.

 

2.           Definition of Confidential Information. Section B of the definition
of Confidential Information is hereby amended and restated in its entirety as
set forth below:

 

“B.           Any and all discoveries, inventions, conceived inventions and
know-how, whether or not patentable, and whether or not reduced to practice,
including without limitation any and all biological isolates, compositions of
matter, methods of processes, test data, findings, designs, machines, devices,
apparatus, manufactures, and any improvements and/or any utility for the
foregoing, which are made, conceived, discovered or developed by Waterloo or
Thompson, whether alone or in conjunction with others, which arise in any way
from, during or as a result of the performance of Waterloo’s or Thompson’s
services to Senesco under this Agreement, including, but not limited to services
provided prior to the date of this Agreement, but as of the effective date
hereof, information about which has not been publicly disclosed. Such
information may or may not be protectable in the form of a patent, a copyright
or as a trade secret.”

 

3.           Definition of Employee. The definition of Employee is hereby
amended and restated in its entirety as set forth below:

 

““Employee” means an employee of Waterloo involved either directly or indirectly
with the performance of Waterloo’s or Thompson’s services to Senesco under this
Agreement.”

 

4.           Definition of Scope of Work. The definition of Scope of Work is
hereby deleted in its entirety.

 

5.           Definition of Technology and Inventions. The definition of
Technology and Inventions is hereby amended and restated in its entirety as set
forth below:

 

 

 

 

““Technology and Inventions” shall mean any and all discoveries, inventions,
conceived inventions and know-how, whether or not patentable, and whether or not
reduced to practice, including any and all biological isolates, compositions of
matter, methods or processes, test data, findings, designs, machines, devices,
apparatus, manufactures, and any improvements, and/or any utility for the
foregoing, which are made, conceived, discovered or developed by Waterloo,
whether alone or in conjunction with others, which arise in any way from, during
or as a result of the performance of Waterloo’s and Thompson’s services to
Senesco under this Agreement. Such Technology and Inventions may or may not be
protectable in the form of a patent, a copyright or as a trade secret.”

 

6.           Article II of the Agreement. Article II of the Agreement is hereby
amended and restated in its entirety as set forth below:

 

“ARTICLE II. SCOPE OF SERVICES.

 

Waterloo shall perform research to enhance the Intellectual Property rights of
Senesco with respect to the use of eukaryotic translation initiation Factor 5A,
or Factor 5A, deoxyhypusine synthase, or DHS, and Lipase platforms for
agricultural and human health applications, including, but not limited to, in
accordance with the protocol entitled “Regulation of Post-Harvest Development by
Altering the Expression of Senescence-Induced Lipase”, which is attached hereto
and incorporated herein as Exhibit A. In providing the services set forth in
this Agreement, the University of Waterloo shall provide Senesco access to the
facilities and personnel set forth on Exhibit A hereto (the “Resources”), and to
the extent the Resources are amended or modified without Senesco’s prior written
consent, Senesco shall be relieved of its payment obligations set forth in
Article IV hereof that may be due after the date of such unauthorized amendment
or modification.”

 

7.           Article III of the Agreement. Article III of the Agreement is
hereby amended and restated in its entirety as set forth below:

 

“The Agreement shall have a term of one (1) year from the date hereof, and shall
automatically renew for successive one (1) year-period unless terminated by
either party by giving 180 days prior written notice of termination.”

 

8.           Article IV, Section B of the Agreement. Article IV, Section B of
the Agreement is hereby amended and restated in its entirety as set forth below:

 

“B.           INTENTIONALLY OMITTED”

 

9.           Article IV, Section C of the Agreement. Article IV, Section C of
the Agreement is hereby amended and restated in its entirety as set forth below:

 

“C.           Payments shall be sent to: University of Waterloo (Attn: Finance
Department – ECH), 200 University Avenue West, Waterloo, ON N2L 3G1 – Canada.”

 

10.          Article IV, Section D of the Agreement. Article IV, Section D of
the Agreement is hereby amended and restated in its entirety as set forth below:

 

“D.           Invoices to Senesco shall be sent to: Mr. Joel Brooks, Chief
Financial Officer, Treasurer and Secretary, Senesco Technologies, Inc., 721
Route 202/206, Suite 130, Bridgewater, New Jersey 08807, U.S.A.”

 

 

 

 

11.          Article V, Section A of the Agreement. The first sentence of
Article V, Section A is hereby replaced with the following:

 

“Waterloo’s and Thompson’s relationships to Senesco in the performance of this
Agreement are those of independent contractors.”

 

12.          Article VII, Section A of the Agreement. Article VII, Section A of
the Agreement is hereby amended by deleting the words “within the Scope of
Work”.

 

13.          Article IX, Section B of the Agreement. Article IX, Section B of
the Agreement is hereby amended by replacing the word “Protocol” with the words
“services hereunder”.

 

14.          Article X, Section A of the Agreement. Article X, Section A of the
Agreement is hereby amended by replacing the words “set forth in the Protocol”
with the words “of this Agreement”.

 

15.          Article X, Section B of the Agreement. Article X, Section B of the
Agreement is hereby amended and restated in its entirety as set forth below:

 

“B.           The scope of noncompetition shall include research and development
related to the use of Factor 5A, DHS or Lipase platforms for agricultural and
human health applications.”

 

16.          Article XI, Section B of the Agreement. Article XI, Section B of
the Agreement is hereby amended by replacing the word “Protocol” with the word
“services”.

 

17.          Article XX of the Agreement. Article XX of the Agreement is hereby
amended by replacing the contact information for Senesco with the following:

 

Joel Brooks, Chief Financial Officer, Treasurer and Secretary

Senesco Technologies, Inc.

721 Route 202/206, Suite 130

Bridgewater, New Jersey 08807, U.S.A.

Telephone: (908) 864-4444

 

18.          Article XX of the Agreement. Article XX of the Agreement is hereby
amended by replacing the contact information for Waterloo with the following:

 

Judy Brown
Senior Manager - Contracts Research & Industrial Grants
Office of Research, Needles Hall Room 1043
University of Waterloo
200 University Ave W
Waterloo, ON N2L 3G1
Phone: 519-888-4567 X32022
Fax: 519-746-7151
Email: jabrown@uwaterloo.ca

 

19.          Effect on Agreement. Except as expressly amended by this Amendment,
the provisions of the Agreement shall remain in full force and effect.

 

 

 

 

20.          Counterparts. This Amendment may be executed by facsimile or “.pdf”
file and in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute a single instrument.

 

* * * * *

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the date first written above.

 

SENESCO, INC.   THE UNIVERSITY OF WATERLOO           By: /s/ Leslie J. Browne,
Ph.D.    By: /s/ George Dixon  Name: Leslie J. Browne, Ph.D.   Name: George
Dixon Title: President   Title:  Vice President - University Research Date:    
Date:  

 

  /s/ Dr. John E. Thompson    Dr. John E. Thompson   Date:  

 

 

 

 

Exhibit A

 

In order to perform the required research needed for the collaboration between
the University of Waterloo and Senesco Technologies, Inc. the following
personnel, equipment and laboratory space is necessary.

 

Key Personnel:   Additional Personnel Dr. John Thompson      3-4 Advanced
Degreed Scientists Catherine Taylor    

 

Laboratory Facility

At least 1,300 sq. ft. meeting Standard Building/Laboratory Codes

 

Equipment (excluding small equipment like glassware and pro-pipettes)



·Bio-safety cabinet



·2 CO2 chambers



·3 Cryogen storage units



·3 Microfuges



·1 Bench top centrifuge



·1 Ultracentrifuge



·1 Sorvall centrifuge



·2 PCR machines



·4 Power supplies



·4 Agarose gel electrophoresis units



·6 SDS-PAGE Biorad electrophoresis units



·2 Gel transfer units



·Microwave oven



·Laminar Flow hood



·Bacterial growth chamber



·Hybridization oven



·2 Large shakers



·Sonicator



·2 pH meters



·1 Sartorius tare balance



·1 Analytical balance



·3 Orbital shakers



·2 Glassware driers



·Solvent storage cabinet



·8 Refrigerators//freezers



·-80 degree freezer



·7 computers



·3 Baxa pumps



·1 Delli cold room



·Spectrophotometer



·3 Water baths



·2 Light microscopes

 

 

 

